DETAILED ACTION
	The Amendment filed on 10/11/2021 has been entered. Claim(s) 1, 11, 19, and 24-26 has/have been amended, claim(s) 4-8, 14, 16, 20 have been cancelled, claim(s) 9 and 10 has/have been withdrawn, and claim(s) 27 has/have been added. Therefore, claims 1-3, 9-13, 15, 17-19, and 21-27 are now pending in the application.

Response to Amendment
The previous 35 USC 112 rejections are withdrawn in light of applicant's amendments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 11-13, 15, 17-19, 22-24, 26, and 27, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilb (U.S. Patent No. 4,572,695).
As per claim 1, Gilb teaches a connecting element (connector 1) for connecting an essentially vertically arranged upright for a non-bearing wall structure with an essentially horizontal bar (it is understood that the connector is capable of connecting an essentially vertically arranged upright for a non-bearing wall structure with an essentially horizontal bar), the connecting element comprising: at least one fastening section (see annotated figure 11 below) comprising a planar surface (annotated figure 
As per claim 2, Gilb teaches the sliding guide has a back (inner surface of the sliding guide; annotated figure 11) that can preferably be applied to the upright over the width of the upright (it is understood that the back is capable of being applied to the upright over the width of the upright) and a guide element (annotated figure 11) at least partially surrounding the upright cross-section from the back (it is understood that the guide element is capable of at least partially surrounding the upright cross-section from the back).  
As per claim 3, Gilb teaches the back and/or the guide element is/are essentially flat (annotated figure 11).  
As per claim 11, Gilb teaches the fastening section is mirror-symmetrical (annotated figure 11), in that the fastening ears of one half of the fastening section extend into the fastening ears of the other, mirrored, half of the fastening section (annotated figure 11).  
As per claim 12 Gilb teaches at least one area of the connecting element is bent in relation to an adjacent area (annotated figure 11).  

As per claim 15 Gilb teaches the connecting element is of a metal sheet or another suitable flat material (abstract).  
With regards to the limitation that the product is formed by using a cut-out is punched out, etc., the examiner would like to point out that these limitations are drawn to the method or process of forming the product. Therefore, since this claim is an apparatus claim, the prior art only needs to show the final product. Thus, since Gilb teaches all of the structural limitations of the claim, the claim stands rejected.  See MPEP 2113.
As per claim 17 Gilb teaches the fastening section is designed and provided for fastening to a U-profile bar preferably at at least one of U-shanks or U-flanges of the bar and preferably on a profile inner side of the bar (it is understood that fastening section is capable of fastening to a U-profile bar preferably at at least one of U-shanks or U-flanges of the bar and preferably on a profile inner side of the bar).  
As per claim 18 Gilb teaches the at least one sliding guide is designed and provided for the sliding guiding of a C-profile upright (it is understood that the at least one sliding guide is capable of being designed and provided for the sliding guiding of a C-profile upright).  

As per claim 22 Gilb teaches the horizontal bar is a steel profile or U-shaped profile, preferably a ceiling profile (it is understood that horizontal bar is capable of being a steel profile or U-shaped profile, preferably a ceiling profile).  
As per claim 23 Gilb teaches the guide element projects as a tongue from the back (annotated figure 11).  
As per claim 24 Gilb teaches a connecting element (connector 1) for connecting an essentially vertically arranged upright for a non-bearing wall structure with an essentially horizontal bar (it is understood that the connector is capable of connecting an essentially vertically arranged upright for a non-bearing wall structure with an essentially horizontal bar), the connecting element comprising: at least one fastening section (annotated figure 11) for fastening the connecting element to the horizontal bar, such that the fastening section is located between the horizontal bar and the vertically arranged upright (it is understood that fastening section is capable of fastening the connecting element to the horizontal bar, such that the fastening section is located between the horizontal bar and the vertically arranged upright), and at least one sliding 
As per claim 26 Gilb teaches said opening between said ears extends below clarity holes (tab openings 82, 85) in said fastening ears (annotated figure 11). 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilb (U.S. Patent No. 4,572,695). 
As per claim 21, Gilb fails to disclose a sliding guide path of at least 10 mm, preferably 10 mm to 100 mm.  
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to contrive any number of desirable ranges wherein the sliding guide path is of at least 10 mm, preferably 10 mm to 100 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that by discovering an optimum value of a result, the effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 2144.05. . 	

Claim(s) 25, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilb (U.S. Patent No. 4,572,695) in view of Horton et al. (U.S. Patent No. 5,596,859).
As per claim 25 Gilb teaches a connecting element (connector 1) for connecting an essentially vertically arranged upright for a non-bearing wall structure with an essentially horizontal bar (it is understood that the connector is capable of connecting an essentially vertically arranged upright for a non-bearing wall structure with an essentially horizontal bar), the connecting element comprising: at least one fastening section (annotated figure 11) comprising a planar surface (annotated figure 11) and being configured for fastening the connecting element to the horizontal bar (it is understood that the at least one fastening section is capable of fastening the connecting element to the horizontal bar), said fastening section having only two flat fastening ears (annotated figure 11), each said fastening ear including a clarity hole (tab openings 82, 85) for receiving fasteners for fastening the connecting element to the horizontal bar (it is understood that the clarity hole is capable of receiving fasteners for fastening the connecting element to the horizontal bar), said fastening section further including an opening (annotated figure 11) which is coplanar with said planar surface of said fastening section (annotated figure 11), between said fastening ears (annotated figure 
Gilb fails to disclose said guide element including an end section which is bent inwardly toward the center of said connecting element.  
Horton et al. discloses a stud connection (abstract) including an end section (33’) which is bent inwardly toward the center of said connecting element (figure 4).  
Therefore, from the teaching of Horton et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the connector of Gilb to include an end section which is bent inwardly toward the center of said connecting element, as taught by Horton et al., in order to further secure the connector to a stud to provide additional surface contact for securement.


    PNG
    media_image1.png
    606
    671
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments and amendments have been considered but are moot in view of the new ground(s) of rejection. 
New reference(s) Gilb (U.S. Patent No. 4,572,695) and Horton et al. (U.S. Patent No. 5,596,859) has/have been added to overcome the newly added limitations. Applicant’s amendments regarding the configuration of the planar portion, fastening 
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        /BASIL S KATCHEVES/Primary Examiner, Art Unit 3633